Exhibit 10.4

COMMITMENT AGREEMENT

THIS COMMITMENT AGREEMENT (this “Agreement”) dated as of August 28, 2008 to the
Credit Agreement referenced below is among CACI International Inc, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto (the “Guarantors”), the Lenders identified on the signature pages hereto
(the “Committing Lenders”) and Bank of America, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

WITNESSETH

WHEREAS, a revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
May 3, 2004 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;

WHEREAS, pursuant to Section 2.01(a)(ii) of the Credit Agreement, the Borrower
has the right to increase the Aggregate Revolving Commitments by up to
$100,000,000 with additional Revolving Commitments from existing Lenders and new
Revolving Commitments from any other Person selected by the Borrower and
approved by the Administrative Agent; and

WHEREAS, each Committing Lender has agreed to provide a new or additional
Revolving Commitment in the amounts and on the conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.    Defined Terms.    Capitalized terms used herein but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

2.    Additional Revolving Commitments.    Each Committing Lender hereby agrees
to provide the new or additional Revolving Commitment set forth on Schedule 1
hereto under the column “New/Additional Revolving Commitment”. Each of the
Borrower, the Guarantors and the applicable Committing Lender agrees that, after
giving effect to the new or additional Revolving Commitment provided by such
Committing Lender pursuant to this Agreement, the total Revolving Commitment of
such Committing Lender shall be as set forth on Schedule 1 hereto under the
column “Total Revolving Commitment”.

3.    Conditions Precedent.    This Agreement shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

(a)    receipt by the Administrative Agent of this Agreement executed by the
Borrower, the Guarantors and the Committing Lenders;

(b)    receipt by the Administrative Agent of a certificate from a secretary or
assistant secretary of each Loan Party (x) attaching resolutions of the board of
directors or board of managers, as applicable, of each Loan Party approving the
increase in the Aggregate Revolving Commitments by up to $40 million pursuant to
Section 2.01(a)(ii) of the Credit Agreement and (y) certifying that such
resolutions have not been rescinded or modified, remain in full force and effect
and are the only proceedings of the board of directors or board of managers, as
applicable, of such Loan Party now in force relating to or affecting the matters
referenced therein; and



--------------------------------------------------------------------------------

(c)    payment by the Borrower to the Administrative Agent of all fees owing in
connection with the additional Revolving Commitments provided pursuant to this
Agreement.

4.    Reaffirmation of Representations and Warranties; No Default.    Each Loan
Party represents and warrants that (a) the representations and warranties set
forth in the Loan Documents are true and correct in all material respects as of
the date hereof (except those that expressly relate to an earlier period) and
(b) no Default or Event of Default exists.

5.    Reaffirmation of Obligations.    Each Loan Party (i) acknowledges and
consents to this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement does not reduce or discharge its
obligations under the Loan Documents.

6.    Reaffirmation of Security Interests.    Each Loan Party (i) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (ii) agrees that this Agreement shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

7.    Counterparts; Delivery.    This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic imaging means
shall be effective as an original.

8.    Governing Law.    This Agreement shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Commitment Agreement to be duly executed and delivered as of the date first
above written.

 

BORROWER:

  

CACI INTERNATIONAL INC, a Delaware corporation

  

By:

  

/s/ Thomas A. Mutryn                    

  

Name:

     

Title:

         GUARANTORS:    CACI PRODUCTS COMPANY, a Delaware corporation   
CACI PRODUCTS COMPANY CALIFORNIA, a California corporation    CACI, INC. -
FEDERAL, a Delaware corporation    CACI, INC. - COMMERCIAL, a Delaware
corporation    CACI TECHNOLOGIES, INC., a Virginia corporation    CACI DYNAMIC
SYSTEMS, INC., a Virginia corporation    CACI PREMIER TECHNOLOGY, INC., a
Delaware corporation    CACI MTL SYSTEMS, INC., a Delaware corporation    CACI
SYSTEMS, INC., a Virginia corporation    CACI-CMS INFORMATION SYSTEMS, INC., a
Virginia corporation    CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation
   R.M. VREDENBURG & CO., a Virginia corporation    By:   

/s/ Thomas A. Mutryn                    

   Name:       Title:          COMMITTING LENDERS:    JPMORGAN CHASE BANK, N.A.
   By:   

/s/ Anthony Galea                        

   Name:   

Anthony Galea

   Title:   

Vice President

  

CHEVY CHASE BANK, F.S.B.

   By:   

/s/ R. Mark Swaak                          

   Name:    R. Mark Swaak    Title:   

Group Vice President

         CITIZENS BANK OF PENNSYLVANIA    By:   

/s/ Owen B. Burman                        

   Name:    Owen B. Burman    Title:   

Vice President

      ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent   
By:   

/s/ Roberto O. Salazar                    

   Name:   

Roberto O. Salazar

   Title:   

Asst. Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

NEW/ADDITIONAL REVOLVING COMMITMENTS OF COMMITTING LENDERS

 

Committing Lender

 

New/Additional

Revolving Commitment

 

Total

Revolving Commitment

     

JPMorgan Chase Bank

  $29,000,0000   $45,000,000      

Chevy Chase F.S.B.

  $2,000,000   $10,000,000      

Citizens Bank of Pennsylvania

  $9,000,000   $25,500,000